December 8, 2011




                                     JUDGMENT

                       The Fourteenth Court of Appeals
                              SYLVIA BRAZLE, Appellant

NO. 14-10-01016-CV                        V.

       MEADOWS ON THE MEWS OWNERS ASSOCIATION AND GENESIS
              COMMUNITY MANAGEMENT, INC., Appellee
                       ____________________



       This cause, an appeal from the judgment in favor of appellees, Meadows on the
Mews Owners Association and Genesis Community Management, Inc., signed October 11,
2010, was heard on the transcript of the record. We have inspected the record and find no
error in the judgment. We order the judgment of the court below AFFIRMED.

       We order appellant, Sylvia Brazle, to pay all costs incurred in this appeal. We
further order this decision certified below for observance.